FILED
                            NOT FOR PUBLICATION                              SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30123
                                                      11-30128
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:10-cr-00291-MJP
  v.                                                       2:10-cr-00254-MJP

MANINDER SINGH, a.k.a. Maninder                  MEMORANDUM *
Singh Reel,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       In these consolidated appeals, Maninder Singh appeals from his guilty-plea

convictions and concurrent 96-month sentences for conspiracy to bring in and

transport aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I) and (a)(1)(B)(I); and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for conspiracy to distribute controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1), 841 (b)(1)(C), and 846. Pursuant to Anders v. California, 386 U.S.

738 (1967), Singh’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Singh

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      In case number 11-30123, our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief on

direct appeal.

      In case number 11-30128, our independent review of the record pursuant to

Penson discloses no arguable grounds for relief as to Singh’s conviction. We

dismiss the appeal of the sentence in light of the valid appeal waiver. See United

States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      In case number 11-30123, the judgment is AFFIRMED. In case number

11-30128, the conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                           2                                    11-30123